NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                       Electronically Filed
                                                       Intermediate Court of Appeals
                                                       CAAP-XX-XXXXXXX
                                                       16-JUN-2022
                                                       07:56 AM
                                                       Dkt. 45 SO

                                NO. CAAP-XX-XXXXXXX


                      IN THE INTERMEDIATE COURT OF APPEALS

                              OF THE STATE OF HAWAI#I


                      AZIZI KAIAMA, Respondent-Appellant,
                                       v.
                         TODD BOYD, Petitioner-Appellee


          APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                            WAILUKU DIVISION
                       (CASE NO. 2DSS-XX-XXXXXXX)

                           SUMMARY DISPOSITION ORDER
          (By:     Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)

                 Self-represented Respondent-Appellant Azizi Kaiama
appeals from the "Order Granting Petition for Injunction Against
Harassment" entered by the District Court of the Second Circuit,
Wailuku Division, on July 12, 2021.1 For the reasons explained
below, we affirm the Injunction.
          Petitioner-Appellee Todd Boyd filed a "Petition for Ex
Parte Temporary Restraining Order and for Injunction Against
Harassment" against Kaiama on April 21, 2021.2 A "Temporary
Restraining Order Against Harassment" was entered on April 21,




      1
                 The Honorable Douglas J. Sameshima presided.
      2
            Hawaii Revised Statutes (HRS) § 604-10.5 (2016 & Supp. 2021)
authorizes the district court to enjoin harassment.
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


2021.3 An evidentiary hearing was held on July 12, 2021.              The
following exchange took place:

                  THE COURT: Okay. So wait, wait. Wait, wait, wait.
            So your request is to dismiss for lack of jurisdiction. Is
            that what you're saying?

                  MS. KAIAMA: Yes, vacate order because they are
            trespassing on crown land.

          The district court denied Kaiama's request to dismiss
and heard testimony from Boyd. Kaiama declined to be sworn in,
stating, "I am a royal and this is a domestic courtroom and my
rights have been violated." She did not call any witnesses or
present any evidence. The district court ruled:

            As to today's proceeding, the Court is going to find that
            the petitioner has presented clear and convincing evidence
            that harassment, that is an intentional or knowing course of
            conduct directed at an individual that seriously alarms or
            disturbs consistently and continually bothers the individual
            serves no legitimate purpose --
                  MS. KAIAMA:   I live on the property --

                  THE COURT: -- provided, ah, such conduct would cause
            a reasonable person to suffer emotional distress.

           The Petition was granted. The Injunction was entered
on July 12, 2021. This appeal followed.4
           We discern Kaiama's argument to be that the district
court had no jurisdiction over her because she is descended from
Hawaiian royalty, and Boyd was trespassing on royal lands. The
Hawai#i Supreme Court has held:

            [W]hatever may be said regarding the lawfulness of its
            origins, the State of Hawai#i is now a lawful government.
            Individuals claiming to be citizens of the Kingdom and not
            of the State are not exempt from application of the State's
            laws.


      3
            The Honorable Michelle L. Drewyer presided.
       4
             Kaiama's opening brief does not comply with Rule 28(b) of the
Hawai#i Rules of Appellate Procedure. Nevertheless, the Hawai#i Supreme Court
instructs that to promote access to justice, pleadings prepared by self-
represented litigants should be interpreted liberally, and self-represented
litigants should not automatically be foreclosed from appellate review because
they fail to comply with court rules. Erum v. Llego, 147 Hawai#i 368, 380-81,
465 P.3d 815, 827-28 (2020).

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


State v. Kaulia, 128 Hawai#i 479, 487, 291 P.3d 377, 385 (2013)
(cleaned up). Kaiama does not contend, nor does the record
establish, that the evidence was insufficient to support the
district court's decision, or that the district court misapplied
the law.
          For the foregoing reasons, the Injunction entered by
the district court on July 12, 2021, is affirmed.
          DATED: Honolulu, Hawai#i, June 16, 2022.

On the briefs:
                                      /s/ Lisa M. Ginoza
Azizi Kaiama,                         Chief Judge
Self-represented
Respondent-Appellant.                 /s/ Keith K. Hiraoka
                                      Associate Judge
Jack R. Naiditch,
for Petitioner-Appellee.              /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  3